Citation Nr: 0404784	
Decision Date: 02/20/04    Archive Date: 02/27/04

DOCKET NO.  00-07 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a deviated septum.

2.  Entitlement to service connection for temporomandibular 
joint disorder (TMJ).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and acquaintance.




ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1961 to 
December 1963.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2000 decision by the RO in Nashville, 
Tennessee, which in pertinent part, denied service connection 
for a deviated septum due to an injury of the nose and for 
temporomandibular joint disorder (TMJ) as a result of an 
injury to the face.


FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claim for service connection 
for a deviated septum and TMJ, and the VA has made reasonable 
efforts to develop such evidence.

2.  A deviated septum is not a disorder of service origin or 
attributable to any incident therein.

3.  TMJ is not a disorder of service origin or attributable 
to any incident therein. 


CONCLUSION OF LAW

A deviated septum was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2003).

TMJ was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2003).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West Supp. 2002).  This 
liberalizing law is applicable to this appeal.  The VA 
promulgated regulations to implement the provisions of the 
law.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and implementing regulations essentially 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.

A recent decision of United States Court of Appeals for 
Veterans Claims (Court) in Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. Jan. 13, 2004) stands for the proposition 
that the plain language of [VCAA] requires that notice to a 
VA claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after", the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  38 U.S.C. §§ 5100, 5103(a).  The 
Court also held that the Secretary failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")".  

In this case, in order to satisfy the holding in Pelegrini, 
the Board would have to dismiss as void ab initio, the rating 
decisions of the RO that were promulgated prior to providing 
the veteran full VCAA notice.  The result of this action 
would require that the entire rating process be reinitiated, 
with the claimant being provided VCAA notice and an 
appropriate amount of time to respond before an initial 
rating action, the filing by the claimant of a notice of 
disagreement, the issuance of a statement of the case, and 
finally, the submission of a substantive appeal by the 
claimant.  

In November 1999, prior to the March 2000 rating action, the 
veteran was notified of evidence required to substantiate the 
claim.  The Board concludes that discussions as contained in 
the March 2000 rating decision, in the May 2000 statement of 
the case, the March 2003 supplemental statement of the case 
and VA letters to the veteran dated in November 1999 and 
April 2001 have provided the veteran with sufficient 
information regarding the applicable regulations.  The 
veteran has submitted written arguments and testimony.  The 
rating decision, statement of the case and supplemental 
statement of the case provided notice to the veteran of what 
was revealed by the evidence of record.  Additionally, these 
documents notified him why this evidence was insufficient to 
award the benefit sought.  Thus, the veteran has been 
provided notice of what VA was doing to develop the claim, 
notice of what he could do to help his claim, and notice of 
how his claim was still deficient.  Because no additional 
evidence has been identified by the veteran as being 
available but absent from the record, the Board finds that 
any failure on the part of VA to further notify the veteran 
what evidence would be secured by VA and what evidence would 
be secured by the veteran is harmless.  Cf. Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Factual Background

The veteran served on active duty from January 1961 to 
December 1963.

Service medical records show that on medical examination 
performed for enlistment purposes in January 1961, the 
veteran's face, nose and sinuses were listed as normal.  On 
June 15, 1963, he was involved in a car accident, which 
resulted in 2 long lacerations on his chin and the right 
mandibular region of his face.  The lacerations were sutured.  
On June 23, 1963, he sustained a facial beating while shown 
to be inebriated.  A laceration on his nose was sutured and 
he received a tetanus shot.  In December 1963, he underwent 
an examination for separation.  His face, nose and sinuses 
were listed as normal.  The remaining service medical records 
are negative for complaints or treatment of a deviated septum 
or TMJ.

VA outpatient treatment records dated February 1998 to 
October 1999 reflect treatment for a variety of disorders 
including sinusitis.  In a treatment note dated February 
1998, the veteran presented with recurrent sinus congestion 
and a runny nose for several days.  He reported that he 
frequently experienced these symptoms.  A head, ears, eyes, 
nose and throat (HEENT) examination made no mention of a 
deviated septum or of TMJ.  The pertinent diagnosis was 
sinusitis.  In a treatment note dated October 1999, he was 
again diagnosed with sinusitis.  Again, a HEENT evaluation 
was silent for either a deviated septum or TMJ.

In a statement from the veteran dated June 1999, he reported 
that he sustained a deviated septum while he was stationed in 
Germany in 1963.  His nose was broken and his left septum was 
closed off which forced him to breathe out of the right side 
of his nose.  In addition, he reported that his TMJ was a 
direct result of his active service because in 1963 he was 
involved in a car accident, which caused trauma to his lower 
jaw.  

In December 2001, the veteran submitted a statement which 
indicated that he used active nose spray and took medication 
for his sinuses.  He also reported that one side of his nose 
was completely useless.  

During an April 2003 travel Board hearing, the veteran 
testified that he sustained a broken nose and cuts, which 
required stitches when he was attacked while walking with 
another GI.  He further testified that his jaw was dislocated 
and he sustained numerous lacerations when he was involved in 
an automobile accident while in service.  He claimed that as 
a result of the accident he had all of his teeth pulled.  
This resulted in difficulty with eating and especially 
chewing.  He reported no treatment for his nose or jaw prior 
to filing his claim in June 1999.   

Analysis

The veteran contends that he incurred a deviated septum and 
TMJ in service. Entitlement to service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by active service. 38 U.S.C.A. §§ 
1110, 1131.  

The veteran essentially contends that service connection is 
warranted for a deviated septum and TMJ due to a car accident 
and a facial beating, which resulted in facial trauma during 
service.  Service medical records confirm that the veteran 
was in a car accident and then approximately eight days later 
was struck in the face in 1963.  At that time, there was no 
finding of a deviated septum or a diagnosis pertaining to 
TMJ.  In fact, service medical records and post-service 
medical evidence of record are negative for any diagnosis of 
a deviated septum or TMJ disorder.  Moreover, treatment 
records dated February 1998 to October 1999 specifically 
diagnosed the veteran with sinusitis and there was no 
objective evidence of the claimed disabilities or any 
pathology to support a diagnosis of a deviated septum or TMJ 
disorder.  HEENT examinations made no mention of either 
claimed disorder.

The evidence of the claimed disabilities and of a 
relationship between the disabilities and service is limited 
to the veteran's own statements.  As a layperson, he is not 
qualified to render a medical diagnosis or an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

As the evidence does not demonstrate that the veteran's 
deviated septum or TMJ are linked to service, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for a deviated septum 
and TMJ disorder.  Consequently, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).




ORDER

Entitlement to service connection for a deviated septum is 
denied.

Entitlement to service connection for temporomandibular joint 
disorder (TMJ) is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



